On Petition to ReheaR
Me-. Justice Ceeson.
In this cause we have been presented with a petition to rehear. In every essential, the thrust of this petition is precisely what was argued, orally and in writing, before preparation of the original opinion.
*386It should be obvious to counsel for appellees that if the Tennessee statute involved here was in words and theory the same as those construed in the authorities cited in the dissenting opinion, we would be much inclined to agree. The crucial difference is that, under appellee’s theory and these statutes, the general language, such as “community” and “territory” is left open for judicial construction and application; while the Tennessee statute contains its own definition which serves to severely limit the judicial function. It must be recognized that a legislative enactment within the competence of the Legislature, and valid in substance and form, is not to be judicially tampered with under the guise of construction, not required by the statute. We will repeat that the wisdom of an Act of the Legislature, or its lack of that desirable quality, is not a judicial question.
The petition to rehear is denied.
Burnett, Chief Justice, and Chattin, Justice, concur.
Dyee and Humpheeys, Justices, dissenting.